Citation Nr: 1610677	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  11-14 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a sinus disability.

2.  Entitlement to service connection for a throat disorder, claimed as secondary to a sinus disability.

3.  Entitlement to service connection for a bilateral hand disability, to include as secondary to service-connected left elbow disability.

4.  Entitlement to service connection for headaches, to include as secondary to service-connected traumatic brain injury (TBI) or a cervical spine disability.

5.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1996 to March 2009. 

These matters come on appeal before the Board of Veterans' Appeals (Board) from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In pertinent part, the RO awarded service connection for PTSD and assigned a 10 percent evaluation.  The RO also denied the claims for service connection for bilateral hand, sinus, throat, sleep, gastrointestinal, and headache disorders. The Veteran appealed the initial assigned rating and the denial of his claims.  In an August 2011 rating decision, the RO increased the assigned rating for PTSD to 50 percent, effective from May 1, 2011.

In June 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a hearing held via videoconference.  A copy of the hearing transcript has been associated with the record.  

In an October 2014 decision, the Board granted higher initial evalautions for the Veteran's posttraumatic stress disorder (PTSD), and remanded the remaining issues on appeal.  In that decision, the Board indicated that during his hearing, the Veteran had raised a claim of entitlement to service connection for a cervical spine disorder.  That issue was referred to the agency of original jurisdiction (AOJ) for appropriate action.  The record shows that in March 2015, the issue was referred to the RO by the Appeals Management Center; however, there is no indication that action has been taken with respect to this issue.  Therefore, it is again referred for action by the AOJ.

The issues of entitlement to service connection for headaches and a bilateral hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  On January 12, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal is requested with respect to the issue of entitlement to a TDIU.

2.  There is no current diagnosis of a chronic sinus disability.

3.  There is no current diagnosis of a throat disorder.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the appellant have been met with respect to the issue of entitlement to a TDIU.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  A sinus disability was not incurred in service.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.317 (2015).

3.  A throat disorder was not incurred in service and is not related to a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, on January 12, 2015, VA received written notice from the Veteran indicating his desire to withdraw the appeal with respect to the issue of entitlement to a TDIU.  Hence, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal with respect to this issue, and it is dismissed.

Remaining Claims on Appeal

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

A letter dated in July 2010 discussed the evidence necessary to support a claim for service connection.  The evidence of record was listed.  The Veteran was informed of the allocation of responsibilities between himself and VA and was also informed of the manner in which VA determines disability ratings and effective dates.  

The Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The appellant has been provided with every opportunity to submit evidence and argument in support of his claim.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the appellant has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect to VA's duty to assist, service and VA treatment records have been obtained and associated with the record.  VA examinations have been conducted, and the Board finds that the examination reports are adequate, in that the examinations were conducted by clinicians who reviewed the history, interviewed the Veteran, and performed appropriate evaluations.  

As noted above, the Veteran was afforded hearing before the undersigned VLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above regulation.   These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and discussed the evidence necessary to support the claims.  Significantly, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claim. The Board is also unaware of any such outstanding evidence or information. Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA.

As a final matter, the Board notes that it remanded this claim in May 2015 for further development, specifically to obtain outstanding private records.  On remand, the Veteran did not sufficiently identify any such records; therefore, the Board finds that there has been substantial compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a claimant must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.

Service connection may also be established for a chronic disability manifested by certain signs or symptoms which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016, and which, by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1); 71 FR No. 242, pp. 75669-75671 (December 18, 2006).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) Chronic fatigue syndrome; (2) Fibromyalgia; (3) Functional gastrointestinal disorders; or (4) Any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317(a).

The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a).

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a).

A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from part 4 of this chapter for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317(a).

A disability referred to in this section shall be considered service connected for purposes of all laws of the United States.  38 C.F.R. § 3.317(a).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue (2) Signs or symptoms involving skin (3) Headache (4) Muscle pain (5) Joint pain (6) Neurologic signs and symptoms (7) Neuropsychological signs or symptoms (8) Signs or symptoms involving the respiratory system (upper or lower) (9) Sleep disturbances (10) Gastrointestinal signs or symptoms (11) Cardiovascular signs or symptoms (12) Abnormal weight loss (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

The term "Persian Gulf Veteran" means a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran seeks service connection for a sinus disability.  He also seeks service connection for a throat disorder, which he claims is secondary to the sinus disability.  Signs and symptoms involving the respiratory and gastrointestinal systems are included in 38 C.F.R. § 3.317(b).  

Service treatment records reflect that on report of medical history in April 1996, the Veteran denied relevant symptoms, and indicated that he was in good health.  The Veteran was seen in January 1998 with complaints of congestion and a sore throat of three days' duration.  He noted that his son had been diagnosed with strep throat the previous week.  The assessment was pharyngitis.  On physical examination in August 1998, the Veteran's sinuses, mouth, and throat were normal.  No limiting physical conditions were identified.  At that time, the Veteran denied relevant symptoms and stated that he was in excellent health.  In November 1998, the assessment was strep throat/sore throat/conjunctivitis.  In March 2001, viral pharyngitis/strep was assessed.  In July 2001, a provider noted recurrent pharyngitis.  Following assessment, the provider indicated that the Veteran's pharyngitis was likely reflux induced, and questioned the role of tobacco abuse.  Tobacco cessation was encouraged.  On report of medical history in December 2001, the Veteran denied relevant symptoms, and indicated that he was in good health and taking no medications.

Post service records are negative for any diagnosis or abnormal finding pertaining to the Veteran's respiratory system or throat.  

On VA examination in October 2010, the Veteran's history was reviewed.  He complained of sinus pain and headaches.  He endorsed occasional breathing difficulty.  On physical examination, there was no evidence of sinus disease, soft palate abnormality, nasal obstruction, nasal polyps, permanent hypertrophy of the turbinates, rhinoscleroma, tissue loss, scarring or deformity, or granulomatous infection.  The examiner noted that there was septal deviation.  There was no evidence of residuals of an injury to the pharynx, including nasopharynx.  The examiner concluded that there was no clinical evidence of any acute or chronic conditions or any residuals thereof.  

On VA examination in March 2011, the assessment was irritable bowel syndrome.  The examiner indicated that there was insufficient clinical evidence to warrant a diagnosis of gastroesophageal reflux disorder or residuals thereof.  The examiner further indicated that there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic throat disorder or residual thereof.  

Upon careful review of the record, the Board has concluded that service connection is not warranted for the claimed sinus disability or throat disorder.  In this regard, the Board acknowledges that the Veteran was treated for pharyngitis and other throat complaints during service; however, there is no indication of a chronic sinus or throat disorder during service, in the years following service, or currently.  While the Veteran has reported that these claimed disabilities began in service, the evidence does not reflect a diagnosis of any chronic sinus or throat disorder.  In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer  v. Derwinski, 3 Vet. App. 223 (1992); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A symptom or a finding, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999). 

The Court has consistently held that, under the law, a "determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service."  Watson v. Brown, 4 Vet. App. 309 (1993).  This principle has been repeatedly reaffirmed by the Federal Circuit, which has stated that "a veteran seeking disability benefits must establish . . . the existence of a disability [and] a connection between the veteran's service and the disability."  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).

To the extent that the Veteran asserts that these claimed disabilities are related to service, the Board observes that he may attest to factual matters of which he has first-hand knowledge, such as subjective complaints, and that his assertions in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).    He is competent to report incidents and symptoms in service and symptoms since then.  He is not, however, competent to render an opinion as to diagnosis because he does not have the requisite medical knowledge or training, and because such matters are beyond the ability of a lay person to observe.  See Rucker v. Brown, 10 Vet. App. 67, 71 (1997); see also Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

On the other hand, the VA clinicians who examined the Veteran concluded that there was no clinical evidence of any acute or chronic sinus or nasal conditions or any residuals thereof, and that there was insufficient clinical evidence to warrant a diagnosis of any acute or chronic throat disorder or residual thereof.  In assigning high probative value to these opinions, the Board notes that the examiners reviewed the record, obtained a history from the Veteran, and conducted complete examinations. There is no indication that the examiners were not fully aware of the Veteran's past medical history or that they misstated any relevant fact.  The Board thus finds the examiners' opinions to be of greater probative value than the Veteran's assertions to the contrary.

For the reasons expressed above, the Board finds that a preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hepatitis and a respiratory disability, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The appeal with respect to the issue of entitlement to a TDIU is dismissed.

Entitlement to service connection for a sinus disability is denied.

Entitlement to service connection for a throat disorder is denied.


REMAND

With respect to the Veteran's claim of entitlement to service connection for a bilateral hand disability, the Board observes that signs and symptoms involving
muscle pain, joint pain, as well as neurologic signs and symptoms are included in 38 C.F.R. § 3.317(b).  In this regard, the Board notes that a VA treatment record dated in September 2010 notes the Veteran's report of occasional numbness and tingling in his hands, as well as weakness in his hands.  In October 2011, the Veteran reported pain in his right hand since 2002.  While a diagnosis referable to the Veteran's hands does not appear in the record, the Board finds that a Gulf War protocol examination should be conducted to determine whether the Veteran experiences signs and symptoms related to his hands that are related to his Persian Gulf service.  

Regarding the Veteran's claimed headaches, the Board acknowledges that a VA examiner in March 2010 determined that the Veteran's current headaches as described were less likely a residual of his service-incurred TBI.  However, a March 2012 VA treatment record indicates the Veteran's chief complaint of headaches.  The provider assessed cervicogenic headaches.  He indicated that physical therapy evaluation was necessary to evaluate and treat shoulder and neck cervical paraspinous muscle tightness.  Notably, the Board has referred the issue of entitlement to service connection for a cervical spine disability to the AOJ for appropriate action; it concludes that, given a possible relationship between the claimed headaches and the claimed cervical spine disability, which has been referred to the AOJ for action, that it would be inappropriate at this time to enter a final determination on the question of entitlement to service connection for headaches.  See Henderson v. West, 12 Vet. App. 11 (1998), citing Harris v. Derwinski, 1 Vet. App. 180 (1991), for the proposition that where a decision on one issue would have a "significant impact" upon another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the claims are inextricably intertwined.  Thus, the issue of entitlement to service connection for headaches should not be readjudicated until the referred issue has been addressed by the AOJ.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA Gulf War protocol examination by an examiner with the appropriate expertise to determine the nature and etiology of his claimed hand disability.

Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should elicit a complete history, the pertinent details of which should be included in the examination report. 

Following interview, examination of the Veteran, and review of the claims file, the examiner should note and detail all reported signs and symptoms referable to the Veteran's hands. 

The examiner should determine whether there are any objective medical indications that the Veteran is suffering from a chronic disability of the hands.  The examiner should specifically determine whether the Veteran's complaints are attributable to any known diagnostic entities.  If not, the examiner should specifically state whether he is unable to ascribe a diagnosis to the Veteran's complaints. 

If the Veteran's reported hand symptoms are ascribed to a known diagnostic entity, the examiner should provide an opinion as to whether it is at least as likely as not that such disease entity(ies) are etiologically related to the Veteran's active service or to a service connected disability.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists.

If the examiner is unable to offer any of the requested opinions, it is essential that the examiner offer a rationale for the conclusion that an opinion cannot be provided without resort to speculation, together with a statement as to whether there is additional evidence that might enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010). 

2.  After developing and adjudicating the issue of entitlement to service connection for a cervical spine disability, ensure that all necessary development with respect to the claim of entitlement to service connection for headaches is completed, and readjudicate that claim, as well as the claim of entitlement to service connection for a bilateral hand disability.

If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


